      Case 2:19-cv-22234-ES-MAH Document 41 Filed 05/29/20 Page 1 of 1 PageID: 1647




        May 29, 2020                                                 Anthony P. La Rocco
                                                                     Anthony.larocco@klgates.com
        Via ECF                                                      T 973 848 4014
                                                                     F 973 848 4001
        Hon. Esther Salas, U.S.D.J.
        United States District Court
        District of New Jersey
        Martin Luther King Building & U.S.
        Courthouse
        50 Walnut Street, Room 5A
        Newark, New Jersey 07101
      Re: Advanced Gynecology and Laparoscopy of North Jersey, P.C. et al. v. Cigna
          Health and Life Insurance Company, et al.
          Case No. 19-cv-22234-ES-MAH

      Dear Judge Salas:

      This firm represents Plaintiffs in the above-referenced matter. We write to respectfully request
      that the Court terminate the pending Motion to Dismiss the Complaint filed by Defendants, Cigna
      Health and Life Insurance Company and Connecticut General Life Insurance Company, on May
      6, 2020 (ECF Dkt. No. 31), as moot in light of Plaintiffs’ Amended Complaint.

      Pursuant to the Court’s Order dated May 15, 2020 (ECF Dkt. No. 38), granting Plaintiffs’ request
      for an extension of the return date to June 15, 2020, Plaintiffs’ Opposition to the Motion to Dismiss
      is currently due on Monday, June 1, 2020. On May 27, 2020, however, Plaintiffs filed its Amended
      Complaint as a matter of course pursuant to Fed. R. Civ. P. 15(a)(1)(B) (ECF Dkt. No. 39).
      Because the Amended Complaint was timely filed within 21 days of Defendants’ motion, pursuant
      to Rule 15(a)(1)(B), the pending Motion to Dismiss is moot since the Amended Complaint
      supersedes the initial complaint. See Little v. Conn. Gen. Life Ins. Co., Case No. 11-cv-2944-ES,
      2011 WL 5025125, at *5 (D.N.J. Oct. 21, 2011) (motion to dismiss terminated as moot since there
      could be only one operative pleading, which was the amended complaint timely filed under Rule
      15); see also Harlow v. Chanree Const. Co., Case No. 16-cv-8360-BRM-DEA (slip op.) ECF Dkt.
      No. 19 (D.N.J. Feb. 17, 2017). Accordingly, Plaintiffs respectfully request that Your Honor
      terminate the pending Motion to Dismiss as moot.

      Thank you for your consideration of this matter.

      Respectfully submitted,

      /s/ Anthony P. La Rocco

      Anthony P. La Rocco
      cc: All counsel of record (via ECF)


K&L GATES LLP
ONE NEWARK CENTER TENTH FLOOR NEWARK              NJ 07102
T +1 973 848 4000 F +1 973 848 4001 klgates.com
      306141554 v2                                                                                 05/29/2020
